

116 S4559 IS: Russia Bounty Response Act of 2020
U.S. Senate
2020-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4559IN THE SENATE OF THE UNITED STATESSeptember 10, 2020Mr. Menendez (for himself, Mrs. Shaheen, Mr. Durbin, Mr. Blumenthal, Mr. Merkley, and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo respond to the provision of bounties by the Government of the Russian Federation for the killing of members of the Armed Forces of the United States and members of the Resolute Support Mission led by the North Atlantic Treaty Organization and with respect to certain Russian political figures and oligarchs, and for other purposes. 1.Short titleThis Act may be cited as the Russia Bounty Response Act of 2020.2.DefinitionsIn this Act:(1)Admission; admitted; alienThe terms admission, admitted, and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101). (2)Appropriate congressional committees and leadershipThe term appropriate congressional committees and leadership means—(A)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Armed Services, the Select Committee on Intelligence, and the majority leader and the minority leader of the Senate; and(B)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Armed Services, the Permanent Select Committee on Intelligence, and the Speaker, the majority leader, and the minority leader of the House of Representatives. (3)Financial institutionThe term financial institution means a financial institution specified in subparagraph (A), (B), (C), (D), (E), (F), (G), (H), (I), (J), (M), or (Y) of section 5312(a)(2) of title 31, United States Code.(4)Foreign financial institutionThe term foreign financial institution has the meaning given that term in regulations prescribed by the Secretary of the Treasury. (5)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result. (6)United states financial institutionThe term United States financial institution has the meaning given that term in regulations prescribed by the Secretary of the Treasury. (7)United states personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity. ICountering Russian influence101.Regional strategy to counter Russian influence(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees and leadership a strategy on how the United States will diplomatically counter Russian influence in the region of South and Central Asia.(b)ElementsThe report required under subsection (a) shall include the following elements:(1)A description of the current efforts and strategy of the United States Government to counter Russian influence in the C5+1 format, through which the United States has deepened diplomatic engagement with countries in Central Asia since 2015.(2)A description of current efforts and strategy by the United States Government to diplomatically urge governments in South and Central Asia to discontinue significant transactions with the Russian defense and intelligence sectors.(3)A description of efforts by individual United States missions in South and Central Asia to counter Russian influence since January 2017, to include the number of embassy staff dedicated to countering Russian influence, the number of cables written on the topic as well as a description of their content, efforts to coordinate countering Russian influence among like-minded foreign missions in the respective capitals, statements issued by the missions' public affairs office on the topic, and amount of foreign assistance spent in country to counter Russian influence.(4)Individual strategic plans for each United States mission in the region that defines the problem of Russian influence in the country, establishes goals, objectives and corresponding metrics to counter Russian interference working with local government and non-governmental partners, and a description of the amount of staff time to be dedicated to implementing the plan.(5)A description for how the United States will leverage its role in international bodies to counter Russian influence in South and Central Asia.(6)A clear delineation of tasks and responsibilities for the Special Envoy for Countering Russian Influence in South and Central Asia and the Deputy Assistant Secretary for Countering Russian Influence in South and Central Asia.102.Report on NATO alliance and United States efforts to counter Russian government influence in Afghanistan(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense, shall submit to the appropriate congressional committees and leadership a report providing an assessment of the threats and challenges from the Russian Federation facing the NATO alliance and the United States in Afghanistan.(b)ElementsThe report required under subsection (a) shall include the following elements:(1)A review of current and emerging threats to the United States and NATO in Afghanistan.(2)A review of efforts by the United States and NATO to counter Russian influence in Afghanistan since January 2017.(3)A description of United States Government efforts to inform NATO allies of the threats posed by the Russian Federation in Afghanistan.(4)A description of United States Government efforts to lead a diplomatic effort to counter Russian Federation influence in Afghanistan.(5)A description of specific attacks resulting from bounties against United States allies in NATO since 2017, including names of countries of origin and casualty numbers.(6)A summary of minutes from meetings of the NATO-Russia Council since January 2017.(7)A description of United States diplomatic efforts to engage directly with the Russian Federation with respect to attacks on members of the United States Armed Forces or NATO allies serving in Afghanistan resulting from Russian bounties.(8)Options for the realignment of United States and NATO posture in Afghanistan to respond to new threats and challenges presented by the Government of the Russian Federation in Afghanistan.(9)A description of the views of counterpart governments, including heads of state, heads of government, political leaders, and military commanders in the region on Russian Federation interference and influence in Afghanistan.103.United States-Afghanistan Working Group on Russia(a)Working groupThe Secretary of State shall seek to establish a United States-Afghanistan Working Group to address threats posed by the Russian Federation to security in Afghanistan.(b)RepresentationThe United States-Afghanistan Working Group should include high-level representatives from the United States and Afghanistan as appropriate to jointly assess the threat posed by Russian aggression in Afghanistan.(c)Regular meetingsThe working group required to be established under subsection (a) shall meet not less than four times per year.(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of State $5,000,000 for each of fiscal years 2021 through 2026 to carry out the activities described in this section.104.Rewards for justice(a)Authorization of appropriationsThere is authorized to be appropriated $50,000,000 for each of fiscal years 2021 through 2026 for programing that provides rewards to individuals who provide information on Russian bounties against United States Armed Forces stationed anywhere in the world under the Rewards for Justice Program administered by the Department of State under section 36 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708). (b)Reporting requirementNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees and leadership a comprehensive communications strategy on how the United States Government will advertise the program authorized under subsection (a) internationally.105.Deputy Assistant Secretary of State for countering Russian influenceThe Secretary of State shall create a Deputy Assistant Secretary position within the Bureau of South and Central Asian Affairs tasked with coordinating efforts across the bureau to counter Russian influence in the region. This individual shall coordinate with the Special Envoy for Countering Russian Influence appointed pursuant to section 106.106.Special Envoy for Countering Russian Influence in South and Central Asia(a)In generalThe President shall appoint, by and with the advice and consent of the Senate, a Special Envoy to Counter Russian Influence in South and Central Asia, who shall report to the Assistant Secretary of State for South and Central Asian Affairs. The responsibilities for this position shall include—(1)serving as the United States liaison to governments in the region working to deny Russian interference in their respective political systems, economies, and security apparatuses;(2)leading diplomatic efforts to facilitate increased security assistance, in accordance with existing Leahy vetting conditions under law, for those countries intent on discontinuing security assistance from the Russian Federation;(3)serving as a liaison to Department of State officials tasked with implementing section 231 of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9525) and leading diplomatic efforts to engage with countries in the region on efforts to diminish the sales of Russian weapons to governments in the region; (4)regularly engaging local media in countries in South and Central Asia to counter Russian disinformation efforts;(5)facilitating efforts to increase the presence of the Global Engagement Center in the countries of South and Central Asia;(6)coordinating with United States Chiefs of Mission within the South and Central Asian Affairs Bureau; and(7)providing regular updates and briefs to the Committee on Foreign Relations of the Senate and the Committee of Foreign Affairs of the House of Representatives on United States efforts to counter Russian influence in the region.107.Global Engagement Center programming in South and Central Asia(a)Authorization of appropriationsThere is authorized to be appropriated $30,000,000 for each of fiscal years 2021 through 2026 for programing conducted by the Department of State's Global Engagement Center to counter Russian influence in the countries of South and Central Asia.(b)Strategy requirementNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate committees of Congress a communications strategy on how the United States will substantially increase Global Engagement Center programming in South and Central Asia, to include an assessment of the disinformation threat posed by the Russian Federation in the region, a summary of United States efforts to date in countering disinformation by the Government of the Russian Federation or its proxies, and the identification of local partners for the Global Engagement Center.(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations of the Senate; and(2)the Committee on Foreign Affairs of the House of Representatives.108.Report on the personal net worth and assets of Vladimir Putin(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Director of National Intelligence, shall submit to the appropriate committees of Congress a detailed report on the personal net worth and assets of the President of the Russian Federation, Vladimir Putin, including—(1)the estimated net worth and known sources of income of Vladimir Putin and his family members, including assets, investments, bank accounts, other business interests, and relevant beneficial ownership information; and(2)an identification of the most significant senior foreign political figures and oligarchs in the Russian Federation, as determined by their closeness to Vladimir Putin.(b)Form of reportThe report required under subsection (a) shall be submitted in an unclassified form but may include a classified annex.(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations of the Senate;(2)the Select Committee on Intelligence of the Senate;(3)the Committee on Foreign Affairs of the House of Representatives; and(4)the Permanent Select Committee on Intelligence of the House of Representatives.109.Expansion of the countering Russian influence fund to South and Central Asia(a)Authorization of appropriationsThere is authorized to be appropriated for the Countering Russian Influence Fund described in section 7070(d) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31; 131 Stat. 706), $50,000,000 for fiscal years 2021 and 2022.(b)Use of fundsAmounts in the Countering Russian Influence Fund shall be used in countries of South and Central Asia the Secretary of State has determined are vulnerable to malign influence by the Russian Federation to effectively implement, subject to the availability of funds, the following goals:(1)To assist in protecting critical infrastructure and electoral mechanisms from cyber attacks.(2)To combat disinformation and other attempts to influence democratic processes and elections.(3)To combat corruption, improve the rule of law, and otherwise strengthen independent judiciaries and prosecutors general offices.(4)To improve participatory legislative processes and legal education, political transparency and competition, and compliance with international obligations.(5)To build the capacity of civil society, media, and other nongovernmental organizations countering the influence and propaganda of the Russian Federation to combat corruption, prioritize access to truthful information, and operate freely in all regions.(6)To assist the Secretary of State in executing the functions specified in section 1239(b) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 113 note) for the purposes of recognizing, understanding, exposing, and countering propaganda and disinformation efforts by foreign governments, in coordination with the relevant regional Assistant Secretary or Assistant Secretaries of the Department of State.(c)Revision of activities for which amounts may be usedThe Secretary of State may modify a goal described in subsection (b) if, not later than 15 days before revising such goal, the Secretary notifies the appropriate committees of Congress of the revision.(d)Implementation(1)In generalThe Secretary of State shall, acting through the Coordinator of United States Assistance to Europe and Eurasia (authorized pursuant to section 601 of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C. 5461) and section 102 of the Freedom for Russia and Emerging Eurasian Democracies and Open Markets Support Act of 1992 (22 U.S.C. 5812)), and in consultation with the Administrator for the United States Agency for International Development, the Director of the Global Engagement Center of the Department of State, the Secretary of Defense, the Commander of United States European Command, the Chief Executive Officer of the United States Agency for Global Media, and the heads of other relevant Federal agencies, coordinate and carry out activities to achieve the goals described in subsection (b).(2)MethodActivities to achieve the goals described in subsection (b) shall be carried out through—(A)initiatives of the United States Government;(B)Federal grant programs such as the Information Access Fund;(C)nongovernmental or international organizations; or(D)support exchanges with countries facing state-sponsored disinformation and pressure campaigns, particularly in Europe and Eurasia, provided that a portion of the funds are made available through a process whereby the Bureau of Educational and Cultural Affairs of the Department of State solicits proposals from posts located in affected countries to counter state-sponsored disinformation and hybrid threats, promote democracy, and support exchanges with countries facing state-sponsored disinformation and pressure campaigns.(3)Report on implementation(A)In generalNot later than April 1 of each year, the Secretary of State, acting through the Coordinator of United States Assistance to Europe and Eurasia and the Bureau of South and Central Asian Affairs, shall submit to the appropriate committees of Congress a report on the programs and activities carried out to achieve the goals described in subsection (b) during the preceding fiscal year.(B)ElementsEach report required by subparagraph (A) shall include, with respect to each program or activity described in that subparagraph—(i)the amount of funding for the program or activity;(ii)the goal described in subsection (b) to which the program or activity relates; and(iii)an assessment of whether or not the goal was met.(e)Coordination with global partnersIn order to maximize impact, eliminate duplication, and speed the achievement of the goals described in subsection (b), the Secretary of State shall ensure coordination with—(1)the European Union and its institutions;(2)the governments of countries that are members of the North Atlantic Treaty Organization or the European Union; and(3)international organizations and quasi-governmental funding entities that carry out programs and activities that seek to accomplish the goals described in subsection (b).(f)Rule of constructionNothing in this section shall be construed to apply to or limit United States foreign assistance not provided using amounts available in the Countering Russian Influence Fund.(g)Expansion of pilot program(1)In generalThe Secretary of State shall expand the pilot program required under section 254(g) of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9543(g)) to hire additional personnel within the Bureau for Democracy, Human Rights, and Labor to develop and implement programs focused on combating corruption, improving rule of law, and building capacity of civil society, political parties, and independent media.(2)Report on ensuring adequate staffing for governance activitiesNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Relations and the Committee on Appropriations of the Senate and the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives a report on implementation of the pilot program required under section 254(g) of the Countering Russian Influence in Europe and Eurasia Act of 2017 (22 U.S.C. 9543(g)).(h)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations of the Senate; and(2)the Committee on Foreign Affairs of the House of Representatives. IISanctions201.Imposition of sanctions with respect to Government of Russian Federation relating to bounties on members of Armed Forces and allied forces in Afghanistan(a)Certification and report(1)Certification requiredNot later than 15 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees and leadership a certification with respect to—(A)whether or not the Government of the Russian Federation, or a proxy of that Government, offered bounties, or ordered, directed, or was otherwise responsible for the offering of bounties, for the killing of members of the Armed Forces of the United States or members of the Resolute Support Mission led by the North Atlantic Treaty Organization (commonly referred to as NATO) in Afghanistan;(B)whether the information described in subparagraph (A) was provided to—(i)senior officials of the United States Government, including the President and the Vice President, and, if so, when that information was provided to those officials; and(ii)allies of the United States serving in Afghanistan under the NATO-led Resolute Support Mission.(2)Report requiredNot later than 15 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees and leadership a report describing the measures taken by the Department of Defense to provide greater protection to members of the Armed Forces of the United States in Afghanistan.(3)FormThe certification required by paragraph (1) and the report required by paragraph (2) shall be submitted in unclassified form but may include a classified annex.(b)Imposition of sanctions(1)In generalIf the President certifies under subsection (a)(1)(A) that the Government of the Russian Federation or a proxy of that Government was responsible for bounties as described in that subsection, the President shall, not later than 15 days after the date of the certification, impose the following sanctions:(A)Asset blockingThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of each person described in paragraph (2) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(B)Aliens inadmissible for visas, admission, or parole(i)Visas, admission, or paroleAn alien described in paragraph (2) is—(I)inadmissible to the United States;(II)ineligible to receive a visa or other documentation to enter the United States; and(III)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(ii)Current visas revoked(I)In generalThe visa or other entry documentation of an alien described in paragraph (2) shall be revoked, regardless of when such visa or other entry documentation is or was issued.(II)Immediate effectA revocation under subclause (I) shall—(aa)take effect immediately; and(bb)automatically cancel any other valid visa or entry documentation that is in the alien’s possession.(2)Persons describedA person described in this paragraph is any of the following:(A)Vladimir Putin or any person acting for or on behalf of Vladimir Putin, including any person managing any of his assets anywhere in the world.(B)Any senior official of the Government of the Russian Federation determined by the President to have been involved in the activity described in subsection (a)(1)(A).(C)Any official of a defense or intelligence unit of that Government, including the Main Intelligence Agency of the General Staff of the Armed Forces of the Russian Federation, if that unit is determined by the President to have been involved in the activity described in subsection (a)(1)(A).202.Imposition of sanctions with respect to the defense and intelligence sectors of the Russian FederationThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of persons specified, as of the date of the enactment of this Act, pursuant to regulations or other guidance issued under section 231(e) of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9525(e)) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person. 203.Imposition of sanctions with respect to transactions with certain Russian political figures and oligarchs(a)In generalOn and after the date that is 30 days after the date of the enactment of this Act, the President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of each person described in subsection (b), if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(b)Persons describedThe persons described in this subsection are—(1)political figures, oligarchs, and other persons that facilitate illicit and corrupt activities, directly or indirectly, on behalf of the President of the Russian Federation, Vladimir Putin, and persons acting for or on behalf of such political figures, oligarchs, and persons;(2)Russian parastatal entities that facilitate illicit and corrupt activities, directly or indirectly, on behalf of the President of the Russian Federation, Vladimir Putin;(3)family members of persons described in paragraph (1) or (2) that derive significant benefits from such illicit and corrupt activities; and(4)persons, including financial institutions, that knowingly engage in significant transactions with persons described in paragraph (1), (2), or (3).(c)Updated report on oligarchs and parastatal entities of the Russian FederationSection 241 of the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44; 131 Stat. 922) is amended—(1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively;(2)by inserting after subsection (a) the following:(b)Updated reportNot later than 180 days after the date of the enactment of the Russia Bounty Response Act of 2020, the Secretary of the Treasury, in consultation with the Director of National Intelligence and the Secretary of State, shall submit to the appropriate congressional committees an updated report on oligarchs and parastatal entities of the Russian Federation that builds on the report submitted under subsection (a) on January 29, 2018, by—(1)including the matters described in paragraphs (1) through (5) of subsection (a); and(2)excluding from the portion of the report responsive to paragraph (1) of subsection (a) any individual with respect to which there is no credible information suggesting the individual has the close financial or political relationships, or engages in the illicit activities, described in subsection (a).; and(3)in subsection (c), as redesignated by paragraph (1), by striking The report required under subsection (a) and inserting The reports required by subsections (a) and (b).(d)Strategy requiredNot later than 60 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees and leadership a strategy describing how the President will coordinate with the European Union and its individual member countries with respect to efforts to deny Russian persons described in the updated report required by subsection (b) of section 241 of the Countering America’s Adversaries Through Sanctions Act, as amended by subsection (c), access to financial institutions or real estate in the European Union or United States.204.Implementation; penalties(a)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to the extent necessary to carry out this title.(b)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of the provisions of section 201(b)(1)(A), section 202, section 203(a), or any regulation, license, or order issued to carry out such provisions, shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of such section 206.205.Exceptions(a)Intelligence activitiesThis title shall not apply with respect to activities subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) or any authorized intelligence activities of the United States.(b)Exception To comply with international obligations and for law enforcement activitiesSanctions under section 201(b)(1)(B) shall not apply with respect to an alien if admitting or paroling the alien into the United States is necessary—(1)to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations; or(2)to carry out or assist law enforcement activity in the United States. (c)Exception relating to importation of goods(1)In generalThe authorities and requirements to impose sanctions under this title shall not include the authority or a requirement to impose sanctions on the importation of goods.(2)Good definedIn this subsection, the term good means any article, natural or manmade substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data. (d)Exception relating to activities of the National Aeronautics and Space Administration(1)In generalThis title shall not apply with respect to activities of the National Aeronautics and Space Administration.(2)Rule of constructionNothing in this title or the amendments made by this title shall be construed to authorize the imposition of any sanction or other condition, limitation, restriction, or prohibition, that directly or indirectly impedes the supply by any entity of the Russian Federation of any product or service, or the procurement of such product or service by any contractor or subcontractor of the United States or any other entity, relating to or in connection with any space launch conducted for—(A)the National Aeronautics and Space Administration; or(B)any other non-Department of Defense customer. 